Citation Nr: 1040194	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  02-07 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana



THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus, claimed due to exposure to Agent Orange. 

2.  Entitlement to an increased rating for residuals of a left 
foot injury, currently rated 20 percent.  

3.  Entitlement to an increased rating for residuals of a right 
foot injury, currently rated 10 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from November 1963 
to November 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2002-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that in pertinent part denied service connection for 
diabetes mellitus.  This appeal also arises from a May 2002-
issued RO rating decision that denied an increased rating for 
bilateral pes planus, then rated 10 percent.  In May 2003, the RO 
assigned separate 10 percent ratings for each foot and recoded 
them as residuals of foot injuries.  

The Board remanded the case in August 2003 for further 
development.  In an October 2006 rating decision, the RO assigned 
a 20 percent rating for the left foot.  

In August 2007, the Board denied service connection for diabetes 
mellitus and denied higher ratings for each foot.  In August 
2008, the United States Court of Appeals for Veterans Claims 
(hereinafter: the Court) remanded the case for compliance with 
instructions set forth in a joint motion for remand.  In February 
2009, the Board remanded the case.  



FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, but he 
did serve at Fort Drum, New York, in 1964 and 1965.  

2.  Competent evidence has been submitted that reflects that 13 
drums of Agent Orange were sprayed aerially over a 4-square-mile 
area of Fort Drum in 1959.  

3.  The time-frame of the Veteran's service at Fort Drum makes it 
factually impossible for him to have been exposed to Agent Orange 
while there.  

4.  The service-connected left foot disability has been 
manifested throughout the appeal period by severely painful 
motion, swelling, redness, stiffness, fatigue, weakness, and lack 
of endurance.  

5.  The service-connected right foot disability has been 
manifested throughout the appeal period by painful motion, 
swelling, redness, stiffness, callosities due to abnormal weight 
bearing, fatigue, weakness, and lack of endurance.  


CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).

2.  The criteria for a 30 percent schedular rating for the left 
foot are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (2009).

3.  The criteria for a 20 percent schedular rating for the right 
foot are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his representative of any information and any medical or lay 
evidence that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that VA 
will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, adequate notice was not provided until March 2006, 
which is later than the adverse decisions appealed.  However, the 
RO provided notice and then issued a supplemental statement of 
the case in June 2010.  Thus, the Veteran has had opportunity to 
participate in the adjudication process. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the claim, such error was harmless given that 
service connection is being denied.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all 
available records.  The claimant was afforded VA medical 
examinations.  Significantly, neither the claimant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2009).

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

Each disabling condition shown by service medical records, or for 
which the Veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. 
§ 1154(b), but, because the Veteran was not in combat, he will 
not be afforded this consideration.  

VA regulations provide for service connection for those exposed 
to herbicide agents during active service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.309(e) (2009).  The specified diseases 
for which presumptive service connection is available include 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes).  38 C.F.R. § 3.309(e) (2009).  

Not all herbicide agent exposure qualifies for presumptive 
service connection, however.  38 U.S.C.A. § 1116 (f) simply 
states that any herbicide agent containing "dioxin" or 
containing "2, 4 dichlorophenoxyacetic acid" is a qualifying 
herbicide agent.  According to 38 C.F.R. § 3.307 (a) (6), a 
qualifying herbicide means a chemical [of the type] that was used 
in support of US and allied forces in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on May 
7, 1975.  This specifically includes the chemical compounds and 
mixtures known as "2, 4-D"; "2, 4, 5-T and its contaminant 
TCDD"; "cacodylic acid"; and, "picloram."  

In July 2001, the Veteran reported that type 2 diabetes mellitus 
had just been discovered.  He also reported that he was stationed 
at Fort Drum, New York, for about nine months in 1964 and 1965.  
An official document corroborates the Veteran's claim that he 
served at Fort Drum, New York, in 1964 and 1965.  Another 
document, Department of Defense (DOD) Miscellaneous Publication 
33, Information Manual for Vegetation Control in Southeast Asia), 
reflects that 13 drums of Agent Orange were aerially sprayed over 
4-square-miles of Fort Drum in 1959.  At no other time was Agent 
Orange used at Fort Drum.  Thus, further search for information 
concerning possible use of Agent Orange at Fort Drum in 1964 or 
1965 is not necessary.  

What is not shown is the Veteran's exposure to Agent Orange while 
he served at Fort Drum.  He concedes that his earliest military 
service there was in 1964.  While his presence at Fort Drum is 
proven, the time frame in question makes it factually impossible 
for him to have been exposed to Agent Orange.  This important 
point (no possible exposure to Agent Orange in 1964-65) addresses 
a concern set forth in the joint motion for remand.  The joint 
motion for remand contains the following:  

      The Board's decision [is] inadequate because it did not 
adequately explain how the Board had satisfied the duty to assist 
under 38 U.S.C. §5103A (b-c) and 38 C.F.R. § 3.159 (c) (2-3).  
Specifically, the Board provided an inadequate statement of 
reasons or bases as to why it was unnecessary to attempt to 
ascertain whether Appellant was actually (as opposed to 
presumptively) exposed to Agent Orange while stationed at Fort 
Drum in 1965, when he asserts that he was exposed...A July 2, 2002, 
letter from the Office of the Garrison Commissioner at Fort Drum 
to Senator Richard Lugar showed that Agent Orange was used at 
Fort Drum in 1959, but no dioxin remained when tests were 
conducted [during] the mid 1980s.  The Board did not provide an 
explanation as to whether this evidence was sufficient to show 
whether Appellant was actually exposed to Agent Orange when 
stationed at Fort Drum in 1965. 

The report noting that Agent Orange was used in 1959-and only in 
1959- at Fort Drum is sufficient to show that a person present 
at that location in 1964 or 1965 could not have been exposed.  
The service connection regulation requires that the Veteran 
actually be exposed to a qualifying herbicide agent.  Please note 
the specific language set forth at 38 C.F.R. § 3.309 (e), "If a 
veteran was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be service-
connected..."  This language precludes service connection for 
diabetes mellitus where actual exposure to Agent Orange is not 
proven.  

The regulation does not purport to service-connect those who are 
present at a location where an herbicide agent had previously 
been used, rather, it specifically requires that the Veteran 
herself or himself be exposed to an herbicide agent.  The only 
exception provided is where the Veteran served in Vietnam during 
a certain time frame.  As clearly set forth in the very title of 
38 U.S.C.A. § 1116, "Presumption of service connection for 
diseases associated with exposure to certain herbicide agents; 
presumption of exposure to veterans who served in the Republic of 
Vietnam" there is only one circumstance where there is a 
presumption of exposure to an herbicide agent.  Only where a 
Veteran served in the Republic of Vietnam does a presumption of 
exposure arise-all other claimants must show actual exposure.  

In this case, because the claimed exposure did not occur in the 
Republic of Vietnam during the published time frame, there is no 
presumption of exposure to Agent Orange.  Therefore, actual 
exposure must be proved.  The Veteran has not proved exposure to 
Agent Orange at Fort Drum.  At best, he has suggested that the 
area had carry-over effects of Agent Orange.  

A test for the presence of dioxin at Fort Drum conducted in the 
1980s has little application to this case, except to reinforce 
the idea that toxicity declines soon after application.  For 
example, warning labels for the herbicide "2, 4-D" commonly 
require a 48-hour waiting period before the area is again safe 
for humans and animals.  Agent Orange is a mixture of 2, 4-D and 
2, 4, 5-T.

To address another question posed in the joint motion for remand, 
the July 2, 2002, letter from the Office of the Garrison 
Commissioner at Fort Drum to Senator Richard Lugar that reveals 
that Agent Orange was used at Fort Drum in 1959, is not 
sufficient to prove (even with reasonable doubt resolved in the 
Veteran's favor) actual exposure to a person stationed at Fort 
Drum in 1965.  The rationale for this conclusion is obvious: the 
Veteran was not at Fort Drum when the area was aerially sprayed 
with Agent Orange.  

Because the Veteran has no exposure to a qualifying herbicide 
agent during active military service, because no chronic disease 
became manifested within a requisite time frame after active 
military service, and because no competent medical evidence 
tending to link diabetes mellitus with active military service 
has been presented, after considering all the evidence of record, 
including the testimony, the Board finds that the preponderance 
of the evidence is against the claim.  Service connection for 
type 2 diabetes mellitus must therefore be denied.

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Where an increase in disability is at issue, the present level of 
disability, rather than remote history, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims (Court) 
held that where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  See Hart v. Mansfield, 
21 Vet. App. 505, 510 (2007).  

In an August 1978 rating decision, the RO granted service 
connection for residuals of trauma to both feet and for bilateral 
pes planus and assigned a single 10 percent rating under 
Diagnostic Code 5276.  In June 2001, the Veteran reported 90 
percent relief in his symptoms with the use of orthotics.  In 
February 2002, the Veteran requested an increased rating.  In 
March 2002, he reported that "chipped bones in both feet" made 
walking difficult.  In December 2002, he said that orthotics had 
significantly helped with foot discomfort.  

During an April 2002 compensation examination, the Veteran 
complained of daily foot pains and burning and areas of lack of 
sensation in the feet.  The examiner palpated pain over the left 
first and right second metatarsal-phalangeal joints.  Flexible 
flatfoot deformity (the arch flattens on weight-bearing) was 
noted.  The examiner noted pronation (flattening) when all toes 
were raised.  Although the Veteran used orthotics, the examiner 
suggested a full-length shoe apparatus with a metatarsal bar and 
heel wedge to correct an abnormal tendency toward a neutral to 
valgus (bent outward) position (in valgus, the sole of the foot 
is everting or rolling outward) on weight-bearing.  Pes planus 
normally tends toward a varus (bent inward) position, the 
examiner explained.  The foot symptoms also suggested that 
diabetes changes were occurring.

In November 2002, the Veteran testified before an RO hearing 
officer that he took Tylenol(r) for foot pains.

A March 31, 2003, VA podiatry report contains assessments of 
post-traumatic arthritis, capsulitis/tendonitis, controlled with 
custom orthotics; and, annhydrosis, controlled. 

In May 2003, the RO re-coded the foot disabilities under 
Diagnostic Code 5284 and assigned separate 10 percent ratings for 
each foot.  

In August 2004, the Veteran reported that he received Social 
Security Administration (SSA) benefits because of diabetes 
mellitus and heart problems.  He did not mention the feet.  

A VA X-ray of the feet in September 2005 showed bilateral hallux 
valgus and left second metatarsal-phalangeal osteoarthritis.

In July 2006, the Veteran testified that he had bilateral foot 
pains, soreness at the heels, stiffness of certain toes, and a 
feeling of stress in the foot bones.  He testified that that he 
retired from the Postal Service in 2001.

On VA examination in August 2006, the Veteran denied flare-ups of 
foot pain, but said he that was unable to stand for more than a 
few minutes or walk more than a few yards.  He complained of 
tender soles and stated that he experienced left foot stiffness, 
fatigability, weakness, pain, spasm, lack of endurance, 
incoordination, and pain, while standing and walking.  No 
swelling or heat was reported.  He also reported right foot 
tenderness, pain, spasm, lack of endurance, and incoordination, 
but denied swelling, redness, stiffness, fatigability and 
weakness.  He wore corrective inserts.

The examiner found no abnormal motion, effusion, edema, 
fatigability, instability, or muscle atrophy.  The left sole 
evinced severely painful motion, but no redness or spasm.  
Tenderness was elicited from the mid-foot to the heels, 
bilaterally, and was of moderate severity.  There was no heat, 
weakness, incoordination, or skin abnormality.  Gait was 
antalgic.  There was no evidence of abnormal weight bearing.  It 
was reported that there was no callus, but that there was a 
deformity or structural abnormality of the left foot.  Achilles 
alignment, weight bearing, and the forefoot and mid-foot were 
normal in both feet.  Pronation was present and determined to be 
mild on the left and moderate on the right.  An arch was not 
observed on non-weight bearing or weight bearing on the left, but 
was shown on non-weight bearing on the right.  There was pain on 
manipulation of the left, but not on the right.  Hammertoe 
deformity, pes cavus, malunion, or nonunion or the 
tarsal/metatarsal joints was not noted.

X-rays showed bilateral hallux valgus deformities, pes planus 
deformity, and plantar calcaneal spurs of both feet.  The left 
foot showed a joint space loss with osteophytes and deformity at 
the second metatarsal-phalangeal joint that might be related to 
prior injury or surgery.  The examiner opined that the effects on 
the veteran's daily activities, including chores, shopping, and 
exercise were moderate.  The foot disabilities had no effect on 
sports, recreation, traveling, feeding, bathing, dressing, or 
toileting.

In an October 2006 rating decision, a 20 percent rating was 
assigned the left foot under Diagnostic Code 5284.  The RO 
characterized the service-connected left foot disability as 
residual, injury to left foot with pes planus.  The RO continued 
a 10 percent rating under Diagnostic Code 5284 for the right foot 
disability, characterized as residuals, injury to right foot with 
pes planus.  

The Veteran underwent a podiatry compensation examination in 
October 2009.  The examination report notes painful feet as well 
as swelling, redness, stiffness, fatigue, weakness, and lack of 
endurance.  Like earlier-dated reports, however, flare-ups were 
not found.  The Veteran was unable to walk more than a few yards 
at a time.  Walking was aided by orthotics, a cane, and a walker.  
The orthotics produced fair results.  The Veteran reported pain 
on ankle motion, bilaterally.  Ranges of motion of all toes were 
"very diminished."  All toenails showed evidence of 
onychomycosis, but only the right foot had callosities due to 
abnormal weight bearing.  

X-rays showed bilateral mild hallux valgus (bunion) of the first 
digits and mild degenerative changes at the navicular-cuneiform 
joint spaces.  Also shown were degenerative changes of the left 
second metatarsal-phalangeal joint with subchondral sclerosis.  

The left foot has been rated 20 percent disabling for the entire 
appeal period under Diagnostic Code 5284.  Under that code, 
moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately severe 
residuals.  A 30 percent rating requires severe residuals.  
Actual loss of use of the foot warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).

No definitive guideline or objective test exists for determining 
whether a particular symptom evinces a moderate, moderately 
severe, or severe residual.  The Board finds persuasiveness in 
the fact that the August 2006 examiner specifically found 
severely painful motion in the sole of the left foot.  Although 
the "sole" is not a joint subject to a range of motion study, 
resolving any doubt in favor of the Veteran, it can be concluded 
that motion within the bony joints lying underneath the surface 
of the left sole is severely painful.  

Thus, the service-connected left foot disability has been 
manifested throughout the appeal period by severely painful 
motion as well as swelling, redness, stiffness, fatigue, 
weakness, and lack of endurance.  Comparing these manifestations 
with the criteria of the rating schedule, the Board finds that 
the criteria for a 30 percent schedular rating under Diagnostic 
Code5284 are more nearly approximated.  This conclusion also 
considers the tenets of DeLuca, supra, that require consideration 
of a higher rating due to such factors as weakened movement, 
excess fatigability, or incoordination, including during flare-
ups.  

The right foot has been rated 10 percent disabling for the entire 
appeal period under Diagnostic Code 5284, the criteria of which 
are set forth above.  The service-connected right foot disability 
has been manifested throughout the appeal period by painful 
motion as well as swelling, redness, stiffness, callosities due 
to abnormal weight bearing, fatigue, weakness, and lack of 
endurance.  Unlike the left foot, however, no examiner has found 
the right foot to be severely painful.  Comparing these 
manifestations with the criteria of the rating schedule, the 
criteria for a 20 percent schedular rating under Diagnostic 
Code5284 are more nearly approximated.  This conclusion also 
considers the tenets of DeLuca, supra, that require consideration 
of a higher rating due to such factors as weakened movement, 
excess fatigability, or incoordination, including during flare-
ups.  

Also for consideration is a rating under Diagnostic Code 5276, as 
bilateral pes planus is also involved.  A 50 percent rating is 
warranted for pronounced bilateral acquired flatfoot (pes planus) 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  A 30 percent rating is warranted 
if the above symptoms are unilateral.  

A 30 percent rating is warranted for severe bilateral acquired 
flatfoot, manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 20 percent rating is warranted if the above 
symptoms are unilateral.  

A 10 percent rating is warranted for moderate bilateral or 
unilateral acquired flatfoot where the weight-bearing lines are 
over or medial to great toes, and there is inward bowing of the 
tendo achillis and pain on manipulation and use of the feet.  A 
noncompensable rating is warranted for mild unilateral or 
bilateral acquired flatfoot (pes planus) with symptoms that are 
relieved by built-up shoe or arch supports.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2009).

Comparing the manifestations to these rating criteria, the 
criteria for a 50 percent rating are not more nearly 
approximated, because marked pronation, extreme tenderness of 
plantar surfaces of both feet, marked inward displacement and 
severe spasm of the tendo-achillis on manipulation are not shown.  
The criteria for a 30 percent rating are shown, however, as 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on use, 
and characteristic callosities are shown.  Nonetheless, because 
separate 30 percent and 20 percent ratings are granted above, a 
single 30 percent rating for bilateral pes planus under 
Diagnostic Code 5276 is not to the Veteran's advantage.  

In this case, the evidence does not contain factual findings that 
demonstrate distinct time periods in which either service-
connected foot disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the appeal.  
The assignment of staged ratings is therefore unnecessary.  Hart, 
supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is favorable for 
higher schedular ratings.  Increased ratings for the feet will 
therefore be granted.

Extraschedular Consideration

An August 2008 Court order instructs the Board to comply with a 
joint motion for remand.  The joint motion for remand, in turn, 
notes that the Board must consider whether an extraschedular 
rating is applicable to either foot.

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
the veteran for his service-connected disability, an extra-
schedular evaluation will be assigned.  Where the veteran has 
alleged or asserted that the schedular rating is inadequate or 
where the evidence shows exceptional or unusual circumstances, 
the Board must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Additionally, if the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability (TDIU) as a result of 
that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The Court had more to say about extra-schedular ratings 
in Thun v. Peake, 22 Vet. App. 111 (2008).

In Thun, the Court stressed that the determination of whether a 
claimant is entitled to extraschedular rating consideration under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  The Court 
explained that this inquiry may be a shared responsibility of the 
RO, the Board, and the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  Id. at 115.  

Citing Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the Thun 
Court stated, "The threshold factor for extraschedular rating 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate, 
a task performed either by the RO or the Board (if an appeal is 
filed.)"  Thun, at 115.  The Court concluded that there must be 
a comparison between the level of severity and symptomatology and 
the rating criteria.  If the rating criteria reasonably describe 
the disability level and symptomatology, then the disability 
picture is contemplated by the rating schedule, and no referral 
is required.  This is the first step of the inquiry.

The Court then instructs: 
     However, in the second step of the inquiry, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation 
as "governing norms."  38 C.F.R. § 3.321(b) (1)-
related factors include "marked interference with 
employment" and "frequent periods of 
hospitalization."  
     
Id, at 115-116.  

Finally, the Court explained step three.  Where the first two 
steps reveal that the rating schedule is inadequate and the case 
has related factors such as marked interference with employment 
or frequent hospitalizations, then the case must be referred for 
the third step, which involves Under Secretary for Benefits or 
the Director, Compensation and Pension Service's determination of 
whether, to accord justice, the disability picture requires 
assignment of an extraschedular rating.  Id, at 116.   

Applying the above guidance to this case, the Veteran is retired 
and has not claimed TDIU on either a schedular or extraschedular 
basis, nor is a TDIU claim raised by the record.  The rating 
criteria reasonably describe the disability level and 
symptomatology.  The disabilities have not been shown, or 
alleged, to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization or 
to otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such factors, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  Thun, 
supra; Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); See also VAOPGCPREC. 6-96. 


ORDER

Service connection for type 2 diabetes mellitus is denied.

A 30 percent schedular rating for residuals of a left foot injury 
is granted, subject to the laws and regulations governing payment 
of monetary benefits.  

A 20 percent rating for residuals of a right foot injury is 
granted, subject to the laws and regulations governing payment of 
monetary benefits.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


